SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) of the SECURITIES EXCHANGE ACT OF 1934 Date of Report: September 14, 2007 (Date of earliest event reported) SYNERGX SYSTEMS INC. (Name of small business issuer in its charter) Delaware 11-2941299 (State or other jurisdiction of incorporation (I.R.S. Employer Identification No.) or organization) 209 Lafayette Drive, Syosset, New York (Address of principal executive offices) (Zip code) Issuer's telephone number:(516) 433-4700 Not Applicable (Former Name or Former Address, If Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective September 14, 2007, Ronald Fetzer was appointed by the Board of Directors of Synergx Systems Inc. (“Synergx”) to serve as a director of Synergx, tocomplete the remainder of the unexpired term of Mr. Orhan Sadik-Khan and will serve on the audit committee. Mr. Fetzer is Vice President of Nexcen Brands, Inc. (NEXC - NASDAQ) with primary responsibility for all accounting and SEC reporting and licensing administration. SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the Company has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. SYNERGX SYSTEMS INC. (Registrant) By: /s/ JOHN A. POSERINA John A. Poserina, Chief Financial Officer, Secretary And Director(Principal Accounting and Financial Officer) Dated: September 17, 2007
